



Exhibit 10.3
FORM OF


KADANT INC.


EXECUTIVE RETENTION AGREEMENT




THIS EXECUTIVE RETENTION AGREEMENT by and between KADANT INC., a Delaware
corporation (the “Company”), and [Name] (the “Executive”) is effective as
January 1, 2017 (the “Effective Date”).
    
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly‑held corporations, the possibility of a change in
control of the Company exists and that such possibility, and the uncertainty and
questions which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders;


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued employment and dedication of the Company's
key personnel without distraction from the possibility of a change in control of
the Company and related events and circumstances; and
    
NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in the Company’s employ and in consideration of the additional
severance benefits set forth in this Agreement to be received by the Executive
in the event the Executive’s employment with the Company is terminated under the
circumstances described below subsequent to a “Change in Control” (as defined in
Section 1.1), the Executive and the Company agree as follows:


1.    Key Definitions.


As used herein, the following terms shall have the following respective
meanings:


1.1    “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):


(a)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d‑3 promulgated under the Exchange Act) 40% or more of
either (i) the then‑outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then‑outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,




--------------------------------------------------------------------------------





however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition by the Company,
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iii) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i) and (ii) of subsection (c) of this Section 1.1; or


(b)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (ii)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or


(c)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, at least 60% of the then‑outstanding
shares of common equity and the combined voting power of the then‑outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring entity in such Business Combination
(which shall include an entity that as a result of such transaction owns the
Company or substantially all of the Company's assets either directly or through
one or more subsidiaries) (such resulting or acquiring entity is referred to
herein as the “Acquiring Entity”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively;
and (ii) no Person (excluding the Acquiring Entity or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Entity) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock of the Acquiring Entity, or of the combined
voting power of the then‑outstanding securities of such entity entitled to vote
generally in the election of directors; or


(d)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;


provided, in each case, that such event also constitutes a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5) if
necessary to avoid the imposition of additional taxes under Section 409A (as
defined below).


        


2

--------------------------------------------------------------------------------





1.2    “Cause” means the Executive's (i) refusal to perform, or gross negligence
in the performance of, the Executive’s duties and responsibilities to the
Company or any of its Affiliates; (ii) material breach of any other agreement
with the Company or any of its Affiliates; (iii) other conduct that is
reasonably likely to be materially harmful to the business, interests or
reputation of the Company or any of its Affiliates; (iv) fraud, embezzlement or
other material dishonesty with respect to the Company or any of its Affiliates;
(v) conviction of, or pleading guilty or no contest to, any crime involving
moral turpitude or any felony; or (vi) material breach of any
confidentiality/non-competition/ non-solicitation agreement with the Company.
With respect to a breach of (i), (ii), or (iii), the Executive will be given 30
days, after written notice of such breach, to cure a breach to the reasonable
satisfaction of the Company.


1.3     “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs.


1.4    “Good Reason” means the occurrence, without the Executive's written
consent, of any of the events or circumstances set forth in clauses (a) through
(d) below on or after the Change in Control Date:


(a)    any action by the Company that results in a material diminution in the
Executive’s authority, duties or responsibilities;


(b)    any material reduction in the Executive’s base compensation (including
base salary and target reference bonus) then in effect or, if higher, the base
compensation in effect immediately before the Change in Control Date;


(c)    a change by the Company in the location at which the Executive performs
his or her principal duties for the Company to a new location that is both (i)
outside a radius of 50 miles from the Executive's principal residence
immediately prior to proposed change and (ii) more than 30 miles from the
location at which the Executive performed his or her principal duties for the
Company immediately prior to the proposed change; or


(d)    any other action or inaction by the Company that constitutes a material
breach of this Agreement or the employment agreement or arrangement under which
the Executive provides services.


Notwithstanding the occurrence of any such event or circumstance, such
occurrence will not be deemed to constitute Good Reason unless (x) the Executive
gives the Company the notice of termination no more than 90 days after the
initial existence of such event or circumstance (or series of either), (y) such
event or circumstance has not been fully corrected within 30 days of the
Company’s receipt of such notice (including reasonable compensation for any
losses or damages resulting therefrom) and (z) the Date of Termination occurs
within 30 days following the end of the correction period if the Good Reason has
not been corrected.
            
The Executive's right to terminate his or her employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness.


        


3

--------------------------------------------------------------------------------





1.5    “Disability” means the Executive's absence from the full‑time performance
of the Executive's duties with the Company for 180 consecutive calendar days as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive's legal representative.


    2.    Term of Agreement. This Agreement, and all rights and obligations of
the parties hereunder, shall take effect upon the Effective Date and shall
expire upon the first to occur of (a) the expiration of the Term (as defined
below) if a Change in Control has not occurred during the Term, (b) the date 24
months after the Change in Control Date, if the Executive is still employed by
the Company as of such later date, or (c) the fulfillment by the Company of all
of its obligations under Sections 4 and 5.2 if the Executive's employment with
the Company terminates within 24 months following the Change in Control Date.
“Term” shall mean the period commencing as of the Effective Date and continuing
in effect through December 31, 2017; provided, however, that commencing on
January 1, 2018 and each January 1, thereafter, the Term shall be automatically
extended for one additional year unless, not later than 90 days prior to the
scheduled expiration of the Term (or any extension thereof), the Company shall
have given the Executive written notice that the Term will not be extended.
Nonextension of the Agreement does not terminate the Executive’s employment nor
entitle the Executive to any payments under this Agreement, nor are any such
payments due on a termination of employment or resignation for Good Reason that
occurs before a Change in Control Date or after the term of this Agreement.


3.    Employment Status; Termination Following Change in Control.


3.1    Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time. If the
Executive's employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder.


3.2    Termination of Employment.     If the Change in Control Date occurs
during the Term, any termination of the Executive's employment by the Company or
by the Executive within 24 months following the Change in Control Date (other
than due to the death of the Executive) shall be communicated by a written
notice to the other party hereto (the “Notice of Termination”), given in
accordance with Section 8. The effective date of an employment termination (the
“Date of Termination”) shall be the close of business on the date specified in
the Notice of Termination (which date may not be less than 15 days or more than
120 days after the date of delivery of such Notice of Termination), in the case
of a termination other than one due to the Executive's death, the date of the
Executive's death, or a resignation for Good Reason as the case may be. If the
Notice of Termination is provided by the Executive other than for Good Reason,
the Company may, in its discretion, accept the termination and provide that it
is effective as of an earlier date than the date specified in the notice (but
not less than 15 days without the Executive’s consent). In the event the Company
fails to satisfy the requirements of


4

--------------------------------------------------------------------------------





this Section 3.2 regarding a Notice of Termination, the purported termination of
the Executive’s employment pursuant to such Notice of Termination shall not be
effective for purposes of this Agreement.    
 
4.    Benefits to Executive.


4.1    Compensation. If the Change in Control Date occurs during the Term and
the Executive's employment with the Company terminates within 24 months
following the Change in Control Date, the Executive shall be entitled to the
following benefits:


(a)    Termination Without Cause or for Good Reason. If the Executive's
employment with the Company is terminated by the Company (other than for Cause,
Disability or Death) or by the Executive for Good Reason within 24 months
following the Change in Control Date, then the Executive shall be entitled to
the following benefits:        


(i)    the Company shall pay to the Executive in cash the aggregate of the
following amounts, within 30 days after the Date of Termination (or such earlier
date as applicable law may require), except as provided below: (A) any unpaid
base salary through the Date of Termination and unpaid accrued vacation pay; (B)
the annual bonus paid or payable (including any bonus or portion thereof which
has been earned but deferred, to the extent payment is permitted by Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A” of the “Code”)
at this time) for the most recently completed fiscal year (if such bonus has not
yet been paid), with payment under this clause (B) to be made when bonuses for
such fiscal year are paid to continuing executives of the Company (but in any
event no later than March 15 of the year following the completed fiscal year);
(C) the product of (x) the greater of (I) the annual bonus paid or payable to
the Executive (including any bonus or portion thereof which has been earned but
deferred) for the most recently completed fiscal year and (II) the Executive’s
target or reference bonus for the fiscal year in which the Date of Termination
took place and (y) a fraction, the numerator of which is the number of days in
the current fiscal year through the Date of Termination, and the denominator of
which is 365; (D) the amount of any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon), subject to
any payment delays required by Section 409A; and (E) reimbursement for any
unpaid, valid business expenses that are approvable in accordance with Company
policy and that have been submitted by the Date of Termination (and must pay any
valid business expenses timely submitted after such date in accordance with
Company policy), in each case to the extent not previously paid (the sum of the
amounts described in clauses (A)-(E) shall be hereinafter referred to as the
“Accrued Obligations”); and


(ii)    except as required by Section 4.3(c) below, on or in the first payroll
following the Release Effective Date as provided below in Section 4.1(d)
(relating to a release of claims),


(I)    Cash Severance - the amount equal to (A) two multiplied by (b) the sum of
(x) the Executive's annual base salary at the highest level in effect in either
(i) the 12 month period ending on the Change in Control Date or (ii) the 12
month period ending on the Date of Termination and (y) the greater of (I) the
Executive's average annual bonus


5

--------------------------------------------------------------------------------





(annualized for partial years of employment) in the three or fewer fiscal years
of employment preceding the Date of Termination and (II) the Executive’s target
or reference bonus for the fiscal year in which the Change in Control Date or
Date of Termination took place, whichever target or reference bonus is larger;


(II)    COBRA Premiums - provided the Executive timely elects and remains
eligible for benefits continuation pursuant to the federal “COBRA” laws, the
Company shall pay the COBRA premiums for coverage under the group health and
dental insurance coverage provided to the Executive and the Executive’s family
equal to the coverage they would have received if the Executive’s employment had
not been terminated (less the Executive’s portion of the premiums the Executive
would have paid as an active employee) for a period of eighteen months from the
Date of Termination, provided that any such payments and related coverage shall
be discontinued in the event that the Executive ceases to be eligible for or to
elect such COBRA coverage during such period. The Company may also end its
payment of premiums earlier (but not the eligibility for COBRA) if it reasonably
determines that applicable laws or regulations are likely to cause the payment
of these premiums to trigger taxes or penalties on the Company or other medical
plan participants or on the Executive (beyond, if taxable to the Executive, the
tax to the Executive on the amount of the premiums); provided further, however,
that if the COBRA premiums cannot be provided because of foregoing issue, then
the Company will pay to the Executive an amount equal to the cost the Executive
will incur in acquiring such benefits directly as a result of the Company’s not
providing such benefits if it can do so without incurring penalties or taxes on
itself or other participants;


(III)    Other Benefits - to the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive's termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”), including any amounts or benefits related
to the Executive’s employment and any amounts or benefits that the Company
extends by their terms to former employees, in each case providing the Company’s
including the Executive as a former employee is permitted under applicable law;


(IV)    Retirement Plan Benefits - If not already vested and to the extent
permitted by applicable law, the Executive shall be deemed fully vested as of
the Date of Termination in any Company retirement plans, supplemental executive
retirement plans or other written agreements between the Executive and the
Company relating to pay or other benefits upon retirement in which the Executive
was a participant, party or beneficiary immediately prior to the Change in
Control, and any additional plans or agreements in which such Executive became a
participant, party or beneficiary after the Change in Control and before the
Date of Termination. In addition to the foregoing, the Company shall pay to the
Executive an amount equal to the present value of the incremental benefit (as
determined by the Company’s plan actuaries) to the Executive under the Company’s
retirement plan and supplemental executive retirement plan in which the
Executive was a participant, in each case that the Executive would have received
under such plans had the Executive continued to be a participant in such plans
for a period of two years after the Date of Termination, together with the
matching


6

--------------------------------------------------------------------------------





contributions the Company would have made to its 401(k) plan if the Executive
had contributed for those two years at the same rate and under the same match
formula as was in place immediately prior to the Date of Termination. For
purposes of determining the amounts to be paid to the Executive under such plans
or agreements, the years of service with the Company and the age of the
Executive under all such plans and agreements shall be deemed increased by
twenty-four (24) months. For purposes of this Section 4.1(a)(ii)(IV), the term
“plans” includes the Company’s qualified pension plan, non-qualified pension
plans, profit-sharing plans and 401(k) plans, and any companion, successor or
amended plans, and the term “agreements” includes the terms of any offer letter
leading to the Executive’s employment with the Company where the Executive was a
signatory thereto, any written amendments to the foregoing and any subsequent
amendments on such matters; and


(V) Stock Acceleration. Subject to satisfaction of the release requirements of
Section 4.1(d), any unvested portions of outstanding options to purchase shares
of Common Stock of the Company and unvested restricted stock units held by the
Executive shall become provisionally fully vested on the Date of Termination,
but any such provisionally vested portions of the options may not be exercised
nor will any shares of Common Stock with respect to the provisionally vested
restricted stock units be issued until the Release Effective Date. If the
Executive does not timely execute and return or does revoke the Release, the
provisionally vested options and restricted stock units will be forfeited upon
the earlier of the 60th day after the Date of Termination (or such earlier date
as the Company requires the Release to be effective) or the date the Executive
informs the Company that the Executive will not be executing or will be revoking
the Release. Notwithstanding the foregoing, the vesting provisions apply only to
awards granted by the Company before the Change in Control Date. The provisions
of this Section 4.1(a)(ii)(V) are not intended to override more favorable
treatment that may be provided by the applicable equity plan or under the
agreements effectuating the Change in Control, nor do they accelerate vesting of
performance-based awards beyond the vesting such awards provide on a Change in
Control.


(b)    Resignation without Good Reason; Termination for Death or Disability. If
the Executive voluntarily terminates his or her employment with the Company
within 24 months following the Change in Control Date, excluding a termination
for Good Reason, or if the Executive's employment with the Company is terminated
by reason of the Executive's death or Disability within 24 months following the
Change in Control Date, then the Company shall (i) pay the Executive (or the
Executive’s estate, if applicable), on the same timing as is provided above on a
termination without Cause, the Accrued Obligations and (ii) timely pay or
provide to the Executive the Other Benefits.


(c)    Termination for Cause. If the Company terminates the Executive's
employment with the Company for Cause within 24 months following the Change in
Control Date, then the Company shall (i) pay the Executive, on the same timing
as is provided above on a termination without Cause, the sum of (A) the
Executive's accrued but unpaid annual base salary and accrued but unpaid
vacation through the Date of Termination and (B) the amount of any compensation
previously deferred by the Executive, in each case to the extent not previously
paid and to the extent payment at that time is permitted under Section 409A, and
(ii) timely pay or provide to the Executive the Other Benefits.


            


7

--------------------------------------------------------------------------------





(d)    Required Release. The Company’s obligation to provide severance pay and
other benefits under this Agreement is subject (a) to the Executive’s signing a
release of claims in favor of the Company, confirmation of continued compliance
with restrictive covenants, and post-employment cooperation on a form with
customary terms to be supplied by the Company at or promptly following the Date
of Termination, which release becomes enforceable within 60 days (or such
shorter period as the Company specifies) following the Date of Termination (the
“Release”) and (b) to the Executive’s meeting in full the Executive’s
obligations under any restrictive covenants agreements in effect between the
Executive and the Company. The “Release Effective Date” is the date the Release
becomes enforceable, provided that if the 60 day period for providing an
enforceable Release extends into a calendar year subsequent to the year
containing the Date of Termination, the Release Effective Date will be treated
solely for payment timing purposes (but not equity award acceleration) as
occurring no earlier than the first business day of such subsequent year.


4.2    Parachute Cutback.


(a)    In the event that any payment or benefit received or to be received by
the Executive pursuant to this Agreement or otherwise (“Payments”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code
and (ii) but for this section, be subject to the excise tax imposed by Section
4999 of the Code, any successor provisions, or any comparable federal, state,
local or foreign excise tax (“Excise Tax”), then, subject to the provisions of
this Section 4.2, such Payments shall be either (A) provided in full pursuant to
the terms of this Agreement or any other applicable agreement, or (B) provided
as to such lesser extent that would result in no portion of such Payments being
subject to the Excise Tax (“Reduced Amount”), whichever of the foregoing
amounts, taking into account the applicable federal, state, local and foreign
income, employment and other taxes and the Excise Tax (including any interest or
penalties on such taxes), results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of payments and benefits provided for
hereunder or otherwise, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax.


(b)    Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 4.2 shall be made by an independent
advisor designated by the Company and reasonably acceptable to Executive (the
“Independent Advisor”), whose determination shall be conclusive and binding upon
the Executive and the Company for all purposes. For purposes of making the
calculations required under this Section, the Independent Adviser may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Independent Adviser such information and documents as the Independent
Adviser may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that the Independent Adviser may incur
in connection with any calculations contemplated by this Section. The reduction
of the Payments payable hereunder, if applicable, shall be made by first
reducing the cash payments under Section 4.1(a)(ii)(I), second by reducing


8

--------------------------------------------------------------------------------





COBRA premiums under Section 4.1(a)(ii)(II) and lastly by reducing any other
Payments in a manner determined by the Company, in consultation with Executive.


(c) If, notwithstanding any reduction described in Section 4.2 (or in the
absence of any such reduction), the Internal Revenue Service (“IRS”) determines
that the Executive is liable for the Excise Tax as a result of the receipt of
one or more Payments, then the Executive shall be obligated to surrender or pay
back to the Company, within 120 days after a final IRS determination, an amount
of such payments or benefits equal to the “Repayment Amount.” The Repayment
Amount with respect to such Payments shall be the smallest such amount, if any,
as shall be required to be surrendered or paid to the Company so that
Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the excise tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax imposed on such Payments or if a Repayment Amount of
more than zero would not maximize the net amount received by Executive from the
Payments. If the Excise Tax is not eliminated pursuant to this Section 4.3,
Executive shall pay the Excise Tax.


4.3    Outplacement Services. If the Executive is terminated by the Company
(other than for Cause, Disability or Death), or the Executive terminates
employment for Good Reason, within 24 months following the Change in Control
Date, the Company shall provide outplacement services through one or more
outside firms of the Executive’s choosing up to an aggregate of $20,000 with
such services to extend until the earlier of (i) 12 months following the
termination of Executive’s employment or (ii) the date the Executive secures
full time employment


4.4    Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.2(a)(ii)(II),
the amount of any payment or benefits provided for in this Section 4 shall not
be reduced by any compensation earned by the Executive as a result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company or otherwise.


4.5    Payments Subject to Section 409A. Subject to the provisions in this
Section 4.5, any severance payments or benefits under this Agreement shall begin
only upon the date of the Executive’s “separation from service” (determined as
set forth below) which occurs on or after the date of termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under this Agreement:


(a)     It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor the Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.


            


9

--------------------------------------------------------------------------------





(b)     If, as of the date of Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.


(c)     If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A), then:


(i)     Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the fifteenth day of the third month following the end of
the Executive’s tax year in which the separation from service occurs and the
fifteenth day of the third month following the end of the Company’s tax year in
which the separation from service occurs; and


(ii)     Each installment of the severance payments and benefits due under this
Agreement that is not described in subsection (c)(i) above and that would,
absent this subsection, be paid within the six-month period following the
Executive’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Executive’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation § 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last
day of the Executive’s second taxable year following the taxable year in which
the separation from service occurs. The six-month delay shall also apply to
deferred compensation (as determined under Section 409A) provided under other
plans or agreements covering the Executive when required for compliance with
Section 409A.


(d)     The determination of whether and when the Executive’s separation from
service from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation §
1.409A-1(h). Solely for purposes of this paragraph (d), “Company” shall include
all persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.


            


10

--------------------------------------------------------------------------------





(e)     All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.


(f)     This Agreement is intended to comply with the provisions of Section 409A
and the Agreement shall, to the extent practicable, be construed in accordance
therewith. The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A and do not satisfy an exemption from, or the conditions of, Section 409A.


5.    Disputes.


5.1    Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction.


5.2    Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof, except as provided in the next sentence) by the Company,
the Executive or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive regarding the
amount of any payment or benefits pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. If the arbitration determines that the
Executive’s claims or positions were predominately frivolous, it may require the
Executive to repay any such fees and expenses, with interest as determined under
the preceding sentence.
        
6.    Successors.


        


11

--------------------------------------------------------------------------------





6.1    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise.


6.2    Successor to Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
the Executive’s family hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive's estate.


7.    Notice. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, to the
attention of the General Counsel, at One Technology Park Drive, Westford,
Massachusetts 01886 and to the Executive at the Executive’s principal residence
as currently reflected on the Company’s records (or to such other address as
either the Company or the Executive may have furnished to the other in writing
in accordance herewith). Any such notice, instruction or communication shall be
deemed to have been delivered five business days after it is sent by registered
or certified mail, return receipt requested, postage prepaid, or one business
day after it is sent via a reputable nationwide overnight courier service.
Either party may give any notice, instruction or other communication hereunder
using any other means, but no such notice, instruction or other communication
shall be deemed to have been duly delivered unless and until it actually is
received by the party for whom it is intended.


8.    Miscellaneous.


8.1    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


8.2    Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.


8.3    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.


        


12

--------------------------------------------------------------------------------





8.4    Waivers. No waiver by the Executive or the Company at any time of any
breach of, or compliance with, any provision of this Agreement to be performed
by the other shall be deemed a waiver of that or any other provision at any
subsequent time.


8.5    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.


8.6    Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.


8.7    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein, including specifically the Prior Agreement; and any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled.


8.8    Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.


8.9    Interpretation. The Company and the Executive agree that this Agreement
will be construed without regard to any presumption or rule requiring
construction or interpretation against the drafting party. References in this
Agreement to “include” or “including” should be read as though they said
“without limitation” or equivalent forms.
  
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.




KADANT INC.


________________________________
By:     Jonathan W. Painter
Chairman and Chief Executive Officer


EXECUTIVE


___________________________________
[Name]




13